TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 6, 2019



                                     NO. 03-19-00338-CR


                                 The State of Texas, Appellant

                                                v.

                                    Thomas Fikes, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 8 OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
          REVERSED AND REMANDED -- OPINION BY JUSTICE KELLY




This is an appeal from the order granting the motion to suppress signed by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the order. Therefore, the Court reverses the trial court’s suppression order and remands the case

to the trial court for further proceedings consistent with this opinion. Because appellee is

indigent and unable to pay costs, no adjudication of costs is made.